     2:18-cv-03326-RMG            Date Filed 03/09/20       Entry Number 362        Page 1 of 9




                               UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF SOUTH CAROLINA
                                   CHARLESTON DIVISION


 SOUTH CAROLINA COASTAL                          )
 CONSERVATION LEAGUE, et al.,                    )
                                                 )   Civ. No. 2:18-cv-3326-RMG
                   Plaintiffs,                   )
                                                 )   (Consolidated with 2:18-cv-3327-RMG)
                           v.                    )
                                                 )   MOTION FOR ENTRY OF A RULE 502(D)
 WILBUR ROSS, in his official capacity           )   ORDER
 as the Secretary of Commerce, et al.,           )
                                                 )
                   Defendants.                   )
                                                 )

       Federal Defendants, the National Marine Fisheries Service (“NMFS”) et al., pursuant to

Rules 7.01 and 7.05 of the Local Civil Rules of the District of South Carolina, hereby move this

Court for an order pursuant to Federal Rule of Evidence 502(d). As described below, the

proposed order is intended to reduce the time, expense, and other burdens associated with certain

aspects of complying with this Court’s January 6, 2020 Order on Plaintiffs’ motion to complete

the administrative record, and to define the scope of the Parties’ obligations with respect to

privileged materials.

       1.         In this case, Plaintiffs challenge the incidental harassment authorizations issued

by NMFS to five companies – CGG Services (U.S.) Inc., ION GeoVentures, Spectrum Geo Inc.,

TGS-NOPEC Geophysical Company, and WesternGeco LLC. Plaintiffs also challenge the

Environmental Assessment and Biological Opinion prepared by NMFS in relation to those

authorizations.

       2.         On August 22, 2019, Plaintiffs filed a motion to compel Federal Defendants to

complete the administrative record (ECF 347), which Federal Defendants opposed (ECF 350).




                                                     1
     2:18-cv-03326-RMG          Date Filed 03/09/20       Entry Number 362         Page 2 of 9




On January 6, 2020, the Court entered an Order and Opinion, granting in part, and denying in

part, Plaintiffs’ motion. ECF 352. The Court directed Federal Defendants to produce within 45

days “all memos, emails and attachments containing factual information relied on or considered,

directly or indirectly, including all emails, communications, memos or other information shared

or received between agencies or with non-agency third-parties that were considered.” Id. at 9.

The Court also directed Federal Defendants to produce within 45 days “a privilege log listing all

documents withheld based on a claim of the deliberative process privilege.” Id. The 45-day

deadline was set to expire on February 20, 2020. On February 12, Federal Defendants filed a

motion for extension of time to comply with the Court’s January 6, 2020 Order. ECF 353. On

February 19, 2020, the Court granted that motion in part, extending the time for Federal

Defendants to comply with the Court’s January 6, 2020 Order until March 31, 2020. ECF 359.

       3.      In light of the Court’s January 6, 2020 Order on Plaintiffs’ motion to complete the

administrative record, Federal Defendants must collect, review, and disclose large quantities of

information and documents, including electronically stored information, in order to complete the

administrative record. ECF 353-1 ¶ 3. Although the Court’s January 6, 2020 Order did not

address Federal Defendants’ obligation with regard to documents protected by the attorney-client

privilege and attorney-work product privilege, Federal Defendants also are reviewing the

documents that they are gathering for those and other applicable privileges, as explained in their

motion for extension of time. ECF 353 ¶ 3. The review is being carried out by attorneys in

NOAA’s Office of General Counsel. ECF 353-1 ¶ 4. With just two attorneys assigned to this

litigation, id., Federal Defendants anticipate that the privilege review will require a significant

amount of time and attention. As a result, page-by-page pre-production privilege review would




                                                  2
     2:18-cv-03326-RMG          Date Filed 03/09/20       Entry Number 362        Page 3 of 9




likely impose an undue burden on Federal Defendants in light of the pending March 31, 2020

deadline set by the Court.

       4.       Through this motion, Federal Defendants seek to reduce the time and burden

associated with carrying out that review, particularly as it relates to privileged materials. Thus,

Federal Defendants seek to invoke the protections afforded by Rule 502(d) of the Federal Rules

of Evidence so that the provisions in Rule 502(b) do not apply to the disclosure of

communications or information in connection with this litigation. Granting this motion also will

streamline further proceedings in this case by eliminating and/or reducing disputes over claims

of privilege.

       5.       A federal court may order that the attorney-client privilege or work product

privilege is not waived by disclosure connected with the litigation pending before the court, in

which event the disclosure is also not a waiver in any other federal or state proceeding. Fed. R.

Evid. 502(d). Such orders may be entered whether on motion of one or more parties or on the

Court’s own motion. See Federal Rule of Evidence 502, Adv. Committee Notes, Statement of

Congressional Intent Regarding Rule 502 of the Federal Rules of Evidence.

       6.       Federal Defendants understand that they are entitled to decide the appropriate

degree of care to exercise in reviewing materials for privilege, taking into account the volume

and sensitivity of the materials, the demands of the litigation, and the resources that they can

make available. Irrespective of the care that is actually exercised in reviewing materials for

privilege, Federal Defendants request that the Court enter an order pursuant to Rule 502(d) of the

Federal Rules of Evidence that disclosure of privileged or protected information or documents in

connection with this litigation will not constitute or be deemed a waiver or forfeiture—in this or

any other federal or state proceeding—of any claims of attorney-client privilege or work product




                                                  3
     2:18-cv-03326-RMG            Date Filed 03/09/20    Entry Number 362         Page 4 of 9




protection that they would otherwise be entitled to assert with respect to the information or

documents and their subject matter.

        7.      Federal Defendants further request that the Court order that, because expedited or

truncated privilege review of the significant volume of documents at issue is necessary for the

just, speedy, and inexpensive resolution of this matter (Fed. R. Civ. P. 1), the disclosure of

privileged or protected information or documents in connection with this litigation will be

deemed unintentional, inadvertent, and compelled by order of this Court. Such disclosure will

not constitute a waiver of the Federal Defendants’ right to claim any privilege or protection that

would have applied to the information or documents or their subject matter but for the disclosure,

provided that Federal Defendants employed procedures reasonably designed to screen out

privileged materials.

        8.      Federal Defendants also request that the Court include a provision that, regardless

of whether the procedures to screen out privileged materials were reasonable, no party shall

argue, in this forum or any other, that any privileges were waived as a result of inadvertent

disclosures in this litigation.

        9.      Under the terms of the proposed order, if Federal Defendants determine that their

supplement to the administrative record includes a document over which they wish to make a

claim of privilege, they shall, within 14 days of making such determination, give all counsel of

record notice of the claim of privilege. The notice must identify each such document and the

date it was produced. If Federal Defendants claim that only a portion of a document is

privileged, they shall provide, along with the notice of the claim of privilege, a new copy of the

document with the allegedly privileged portions redacted. By complying with the procedures




                                                 4
     2:18-cv-03326-RMG          Date Filed 03/09/20       Entry Number 362        Page 5 of 9




outlined in this paragraph, Federal Defendants will be deemed to have taken reasonable steps to

rectify disclosures of privileged or protected information or materials.

       10.     The proposed order further provides that, if a Party identifies a document that

appears on its face or in light of facts known to the Party to be subject to another Party’s claim of

privilege, the Party identifying the potential claim of privilege is under a good-faith obligation to

notify the Party holding the potential claim of privilege. Such notification will not waive the

identifying Party’s ability to subsequently challenge any assertion of privilege with respect to the

identified document. If the Party holding the potential claim of privilege wishes to assert a claim

of privilege, it shall provide notice in accordance with Paragraph 8 above within five business

days of receiving notice from the identifying Party.

       11.     As set forth in the proposed order, upon receiving notice of a claim of privilege on

a produced document, the receiving Party shall promptly sequester the specified information and

any copies it has and shall not use or disclose the information until the claim is resolved. If the

receiving Party disclosed the information before being notified, it shall take reasonable steps to

prevent further use of such information until the claim is resolved.

       12.     The proposed order contains a provision stating that, absent an order expressly

stating otherwise, a Party may make derivative use of, and may pursue leads suggested by, any

privileged information inadvertently disclosed in connection with this litigation that was known

to the Party before duty arose to return, sequester, or destroy the privileged information. The

receipt of inadvertently disclosed privileged information shall not be the basis for disqualifying

counsel from this action absent a showing of bad faith in receiving the information.

       13.     If a Party wishes to dispute a claim of privilege asserted under this Order, it shall

first confer with the Party asserting the claim of privilege as required by Local Rule 7.02. If the




                                                  5
     2:18-cv-03326-RMG           Date Filed 03/09/20       Entry Number 362         Page 6 of 9




Parties are unable to resolve the dispute, the Party disputing the claim of privilege shall, within

14 days of the conclusion of the conferral process, move the Court for an order compelling

disclosure of the information. The Party shall follow the procedures described in Paragraph 10,

supra, and may promptly present the information to the Court under seal for a determination of

the claim as set forth in Local Rule 5.03. The Party shall not assert, as a ground for compelling

disclosure, the fact or circumstances of the disclosure. Pending resolution of the motion, the

Parties shall not use the challenged information for any other purpose and shall not disclose it to

any person other than those required by law to be served with a copy of the sealed motion.

       14.     The Parties may stipulate to extend the time periods specified in Paragraphs 8, 9,

or 12 above.

       15.     Nothing in the proposed order overrides any attorney’s ethical responsibilities to

refrain from examining or disclosing materials that the attorney knows or reasonably should

know to be privileged and to inform the disclosing party that such materials have been produced.

       16.     The proposed order further provides that the Party wishing to assert a claim of

privilege retains the burden, upon challenge pursuant to Paragraph 12, supra, of establishing the

applicability of the claimed privilege by a preponderance of the evidence.

       17.     Finally, the proposed order does not preclude a Party from voluntarily waiving

any claims of privilege. The provisions of Rule 502(a) of the Federal Rules of Evidence apply

when a Party uses privileged information to support a claim or defense.

       18.     Counsel for Federal Defendants have conferred with counsel for the other parties

regarding the relief requested in this motion. Counsel for the following parties have advised that

they do not consent to the relief sought: Plaintiffs South Carolina Coastal Conservation League

et al.; Plaintiffs City of Beaufort et al.; Intervenor-Plaintiffs the State of Maryland et al. (through




                                                   6
     2:18-cv-03326-RMG          Date Filed 03/09/20       Entry Number 362      Page 7 of 9




counsel for the State of Maryland); and Intervenor-Plaintiff State of South Carolina. See Exhibit

A hereto. Intervenor-Defendants do not oppose the relief sought.

       19.      The proposed order will reduce the time and burden associated with Federal

Defendants’ ongoing work to comply with the Court’s January 6, 2020 Order. Further, the

proposed order will streamline the remaining proceedings in this case by providing the parties

with certainty and “predictability” through established processes and procedures that the parties

must follow in the event of an inadvertent disclosure of privileged materials. Fed. R. Evid.

502(d), Adv. Committee Notes, Explanatory Note to 2007 Revision.

       WHEREFORE, the Federal Defendants request that this Court grant this motion and

enter the proposed order.

             Respectfully submitted this 9th day of March, 2020.

                                                     JEAN E. WILLIAMS
                                                     Deputy Assistant Attorney General
                                                     Environment and Natural Resources Division
                                                     SETH M. BARSKY, Chief
                                                     MEREDITH L. FLAX, Assistant Chief

                                                     By: /s/ Alison C. Finnegan
                                                     ALISON C. FINNEGAN, Trial Attorney
                                                     United States Department of Justice
                                                     Environment & Natural Resources Division
                                                     Wildlife & Marine Resources Section
                                                     Ben Franklin Station, P.O. Box 7611
                                                     Washington, D.C. 20044-7611
                                                     Tel: (202) 305-0500; Fax: (202) 305-0275
                                                     Email: alison.c.finnegan@usdoj.gov

                                                     PRERAK SHAH
                                                     Acting Deputy Assistant Attorney General
                                                     LISA RUSSELL, Chief
                                                     GUILLERMO MONTERO, Assistant Chief

                                                     /s/ Marissa A. Piropato
                                                     MARISSA A. PIROPATO
                                                     Sr. Trial Attorney, MA Bar No. 651630


                                                 7
2:18-cv-03326-RMG   Date Filed 03/09/20    Entry Number 362      Page 8 of 9




                                      United States Department of Justice
                                      Environment & Natural Resources Division
                                      Natural Resources Section
                                      Ben Franklin Station, P.O. Box 7611
                                      Washington, D.C. 20044-7611
                                      Tel: (202) 305-0470; Fax: (202) 305-0506
                                      Email: marissa.piropato@usdoj.gov

                                      Counsel for Federal Defendants




                                  8
     2:18-cv-03326-RMG          Date Filed 03/09/20      Entry Number 362         Page 9 of 9




                                 CERTIFICATE OF SERVICE

       I hereby certify that on March 9, 2020, I electronically filed the foregoing Federal

Defendants’ Motion for Entry of a Rule 502(d) Order with the Clerk of Court using the CM/ECF

system, which will send electronic notification of such filing to all counsel of record.

                                                                /s/ Alison C. Finnegan




                                                 1
